19-23649-rdd   Doc 801   Filed 02/03/20 Entered 02/03/20 19:50:42   Main Document
                                       Pg 1 of 13
      19-23649-rdd          Doc 801        Filed 02/03/20 Entered 02/03/20 19:50:42                       Main Document
                                                         Pg 2 of 13


In re: PURDUE PHARMA L.P., et al.,                                                                           Case No.: 19-23649 (RDD)
       Debtors                                                                  Reporting Period December 1, 2019 to December 31, 2019


                                   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS ($)

     Case No.         Debtor Entity Name:                                           Net Receipts 2            Net Disbursements 1
     19-23648         PURDUE PHARMA INC.                                                             15   $                 220,279
     19-23649         PURDUE PHARMA L.P.                                                   122,590,093    $            168,596,568
     19-23650         PURDUE TRANSDERMAL TECHNOLOGIES, L.P.                                        -      $                     -
     19-23651         PURDUE PHARMA MANUFACTURING L.P.                                             -      $                 281,594
     19-23652         PURDUE PHARMACEUTICALS L.P.                                                  -      $               3,903,610
     19-23653         IMBRIUM THERAPEUTICS L.P.                                                    -      $               1,870,806
     19-23654         ADLON THERAPEUTICS L.P.                                                      -      $               8,174,202
     19-23655         GREENFIELD BIO VENTURES L.P.                                                 -      $                 362,721
     19-23656         SEVEN SEAS HILL CORP.                                                        -      $                     -
     19-23657         OPHIR GREEN CORP.                                                            -      $                     -
     19-23658         PURDUE PHARMA OF PUERTO RICO                                                 -      $                  10,793
     19-23659         AVRIO HEALTH L.P.                                                          1,694    $               5,536,695
     19-23660         PURDUE PHARMACEUTICAL PRODUCTS L.P.                                          -      $                   6,894
     19-23661         PURDUE NEUROSCIENCE COMPANY                                                  -      $                     -
     19-23662         NAYATT COVE LIFESCIENCE INC.                                                 -      $               1,422,684
     19-23663         BUTTON LAND L.P.                                                             -      $                     -
     19-23664         PAUL LAND INC.                                                               -      $                     -
     19-23665         QUIDNICK LAND L.P.                                                           -      $                     -
     19-23666         RHODES ASSOCIATES L.P.                                                       -      $                     -
     19-23667         RHODES PHARMACEUTICALS L.P.                                           20,589,083    $               9,669,975
     19-23668         RHODES TECHNOLOGIES                                                      435,590    $               6,571,048
     19-23669         UDF LP                                                                       -      $                     -
     19-23670         SVC PHARMA LP                                                                -      $                 494,270
     19-23671         SVC PHARMA INC.                                                              -      $                     -
     Totals:                                                                    $          143,616,475    $            207,122,140

     Footnotes
     1) The Net Disbursements exclude intercompany transactions among Debtors
     2) The Net Receipts exclude intercompany transactions among Debtors




   MOR-1a                                                    Page 2 of 13
       19-23649-rdd             Doc 801         Filed 02/03/20 Entered 02/03/20 19:50:42                              Main Document
                                                              Pg 3 of 13


In re: PURDUE PHARMA L.P., et al.,                                                                                             Case No.: 19-23649 (RDD)
       Debtors                                                                                                                       December 31, 2019


                                                          BANK ACCOUNT BALANCES ($)

                                                                                                                                  Balance as of
                    Debtor                                   Bank                        Account Number       Description          Month End
     Purdue Pharma L.P.              American Express National Bank (Restricted Cash)   xxxxxxx65041      CD                             750,000
     Purdue Pharma L.P.              Wells Fargo (Restricted Cash)                      xxxx2400          Escrow                      10,813,909
     Purdue Pharma L.P.              Wells Fargo (Restricted Cash)                      xxxx3900          Escrow                              -
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9773        LOC/Collateral              10,007,843
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9808        LOC/Collateral               3,502,717
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9836        LOC/Collateral               1,661,342
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9136        Account                    201,044,731
     Purdue Pharma L.P.              Metropolitan Commercial Bank                       xxxxxx4813        Account                    100,268,362
     Purdue Pharma L.P.              Bank of Oklahoma                                   xxxxx8720         Account                    100,072,025
     Purdue Pharma L.P.              JPMorgan/Dreyfus Funds #761                        xxxx7720          Money Market Fund                   -
     Purdue Pharma L.P.              Goldman Sachs #520                                 xxxx8266          Money Market Fund           99,586,933
     Purdue Pharma L.P.              Goldman Sachs #506                                 xxxx0462          Money Market Fund          599,191,973
     Purdue Pharma L.P.              JP Morgan Chase                                    xxxxx5837         Operating                           -
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9129        Operating                   16,317,409
     Purdue Pharma L.P.              JP Morgan Chase                                    xxxxxxxxx8509     Operating                           -
     Purdue Pharma L.P.              JP Morgan Chase                                    xxxxx8921         Operating                           -
     Purdue Pharma L.P.              JP Morgan Chase                                    xxxxx2890         Operating                           -
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9388        ERISA                          255,817
     Purdue Pharma L.P.              East West Bank                                     xxxxxx9549        Operating                      350,663
     Purdue Pharma L.P.              East West Bank (Restricted Cash)                   xxxxxx9304        Restricted Account                  -
     Purdue Pharma L.P.              Wells Fargo (Restricted Cash)                      xxxx1100          Trust                       10,222,918
     Purdue Pharma L.P.              Wells Fargo (Restricted Cash)                      xxxx6600          Trust                       58,889,981
     Purdue Pharma L.P.              Metropolitan Commercial Bank (Restricted Cash)     xxxxxx6077        Trust                       12,010,021
     Purdue Pharma L.P.              Metropolitan Commercial Bank (Restricted Cash)     xxxxxx4767        Trust                      125,293,418
     Purdue Pharma L.P.              Wells Fargo (Restricted Cash)                      xxxx0300          Trust                       10,342,662
     Purdue Pharma L.P.              Bank of Oklahoma                                   xxxxx4018         Trust                       25,043,980
     Purdue Pharma Inc.              East West Bank                                     xxxxxx9213        Operating                      743,697
     Purdue Pharma Inc.              JP Morgan Chase                                    xxxxx2866         Operating                           -
     Purdue Pharmaceuticals L.P.     Wells Fargo (Restricted Cash)                      xxxx5300          Trust                          125,308
     Imbrium Therapeutics L.P.       JP Morgan Chase                                    xxxxx1191         Operating                           -
     Imbrium Therapeutics L.P.       East West Bank                                     xxxxxx9241        Operating                           -
     Adlon Therapeutics L.P.         East West Bank                                     xxxxxx9248        Operating                           -
     Adlon Therapeutics L.P.         JP Morgan Chase                                    xxxxx5999         Operating                           -
     Greenfield BioVentures L.P.     JP Morgan Chase                                    xxxxx1118         Operating                           -
     Greenfield BioVentures L.P.     East West Bank                                     xxxxxx9234        Operating                           -
     Purdue Pharma of Puerto Rico    East West Bank                                     xxxxxx9185        Operating                           -
     Purdue Pharma of Puerto Rico    JP Morgan Chase                                    xxxxx5485         Operating                           -
     Avrio Health L.P.               East West Bank                                     xxxxxx9199        Operating                           -
     Avrio Health L.P.               JP Morgan Chase                                    xxxxx9278         Operating                           -
     Purdue Neuroscience Company     East West Bank                                     xxxxxx9227        Operating                           -
     Purdue Neuroscience Company     JP Morgan Chase                                    xxxxx6535         Operating                           -
     Nayatt Cove Lifescience Inc.    JP Morgan Chase                                    xxxxx8162         Operating                           -
     Nayatt Cove Lifescience Inc.    East West Bank                                     xxxxxx9220        Operating                           -
     Button Land L.P.                East West Bank                                     xxxxxx9297        Operating                           -
     Button Land L.P.                JP Morgan Chase                                    xxxxx1875         Operating                           -
     Paul Land Inc.                  East West Bank                                     xxxxxx9290        Operating                           -
     Paul Land Inc.                  JP Morgan Chase                                    xxxxx1859         Operating                           -
     Quidnick Land L.P.              JP Morgan Chase                                    xxxxx1891         Operating                           -
     Quidnick Land L.P.              East West Bank                                     xxxxxx9304        Operating                           -
     Rhodes Pharmaceuticals L.P.     JPMorgan/Dreyfus Funds #761                        xxxx3154          Money Market Fund                   -
     Rhodes Pharmaceuticals L.P.     East West Bank                                     xxxxxx9269        Operating                           -
     Rhodes Pharmaceuticals L.P.     JP Morgan Chase                                    xxxxx6220         Operating                           -
     Rhodes Technologies             JPMorgan/Dreyfus Funds #761                        xxxx3153          Money Market Fund                   -




    MOR-1b                                                             Page 3 of 13
       19-23649-rdd            Doc 801         Filed 02/03/20 Entered 02/03/20 19:50:42                     Main Document
                                                             Pg 4 of 13


In re: PURDUE PHARMA L.P., et al.,                                                                                Case No.: 19-23649 (RDD)
       Debtors                                                                                                          December 31, 2019


                                                       BANK ACCOUNT BALANCES ($)

                                                                                                                     Balance as of
                 Debtor                                Bank                    Account Number       Description       Month End
     Rhodes Technologies             JP Morgan Chase                          xxxxxxxxx2509     Operating                        -
     Rhodes Technologies             JP Morgan Chase                          xxxxx6362         Operating                        -
     Rhodes Technologies             East West Bank                           xxxxxx9262        Operating                        -
     SVC Pharma LP                   JP Morgan Chase                          xxxxx9855         Operating                        -
     SVC Pharma LP                   East West Bank                           xxxxxx9276        Operating                        -
     SVC Pharma Inc.                 JP Morgan Chase                          xxxxx9863         Operating                        -
     SVC Pharma Inc.                 East West Bank                           xxxxxx9283        Operating                        -
     Total                                                                                                            1,386,495,707




    MOR-1b                                                     Page 4 of 13
         19-23649-rdd          Doc 801        Filed 02/03/20 Entered 02/03/20 19:50:42                            Main Document
                                                            Pg 5 of 13


In re:    PURDUE PHARMA L.P., et al.,                                                                               Case No.: 19-23649 (RDD)
          Debtors                                                                                                         December 31, 2019

                                                                                                            1,2
                                      CONSOLIDATED STATEMENT OF OPERATIONS ($M)
                         Consolidated Results of Purdue Pharma, L.P. and all Debtors except Purdue Pharma, Inc.

                                                                                                                                         3
                                                                                  Current Month            Cumulative Filing to Date
          Net Sales                                                                                    $70                       $311

          Cost of Goods Sold                                                                          (28)                           (100)

          Gross Profit                                                                                 41                             210

          Sales and Promotion                                                                           (7)                           (38)
          Research and Development                                                                    (13)                            (34)
          General and Administrative                                                                  (16)                            (40)
          Legal Fees - Ordinary Course                                                                  (1)                            (3)
          Medical Affairs                                                                               (3)                           (11)
          Milestones & Alliances                                                                      -                                (1)
          Health Care Reform Fee                                                                        (2)                            (4)
          Other US                                                                                    -                                (1)
          Incentive Bonus                                                                               (8)                           (16)
          Total Operating Expenses                                                                    (50)                           (148)

          Operating Profit                                                                             (9)                             63

          Legal Fees - Non-Recurring                                                                  (26)                            (97)
          Other                                                                                       (13)                             (7)
          Total Non-Operating Expenses                                                                (39)                           (104)

          Profit                                                                                     ($49)                           ($41)

          Footnotes
          1) The numbers reflected in the Consolidated Statement of Operations are shown in MILLIONS.

          2) The financial statements and supplemental information contained herein are limited in scope and cover a limited time
          period. Moreover, such information is preliminary and unaudited. The financial position and results of operations contained
          herein are not necessarily indicative of results which may be expected for any other period or for the full year and as a result,
          may not reflect the consolidated financial position and results of operations of the Debtors in the future.

          3) Cumulative results for 2019 are beginning September 1, 2019 as operating results for the partial month from the filing
          date of September 15, 2019 to September 30, 2019 are not available.




    MOR-2 PPLP                                                   Page 5 of 13
      19-23649-rdd           Doc 801        Filed 02/03/20 Entered 02/03/20 19:50:42                            Main Document
                                                          Pg 6 of 13


In re: PURDUE PHARMA L.P., et al.,                                                                              Case No.: 19-23649 (RDD)
       Debtors                                                                                                        December 31, 2019

                                                                                                          1,2
                              PURDUE PHARMA, INC. STATEMENT OF OPERATIONS ($000)


                                                                                                                                    3
                                                                             Current Month            Cumulative Filing to Date
     Management Fee Income                                                                        $29                       $115
     General and Administrative Expenses                                                         (14)                        (29)
      Operating Income                                                                            15                          86

     Other income:                                                                               -                               -
     Income from Unconsolidated Associated Companies                                            (276)                           (136)
     Interest income - associated companies                                                      -                               -
      Total Other Income                                                                        (276)                           (136)

     Pre-Tax Income                                                                             (261)                            (50)

     Income Tax Provision                                                                         26                             (32)

     Net Income                                                                               ($236)                            ($83)


     Footnotes
     1) The numbers reflected in the Statement of Operations are shown in THOUSANDS.


     2) The financial statements and supplemental information contained herein are limited in scope and cover a limited time
     period. Moreover, such information is preliminary and unaudited. The financial position and results of operations contained
     herein are not necessarily indicative of results which may be expected for any other period or for the full year and as a result,
     may not reflect the consolidated financial position and results of operations of the Debtors in the future.

     3) Cumulative results for 2019 are beginning September 1, 2019 as operating results for the partial month from the filing
     date of September 15, 2019 to September 30, 2019 are not available.




   MOR-2 PPI                                                  Page 6 of 13
  19-23649-rdd         Doc 801            Filed 02/03/20 Entered 02/03/20 19:50:42                                        Main Document
                                                        Pg 7 of 13


             In re: PURDUE PHARMA L.P., et al.,                                                            Case No.: 19-23649 (RDD)
                    Debtors                                                                                      December 31, 2019


                                           CONSOLIDATED BALANCE SHEET ($M) 1,2
                      Consolidated Results of Purdue Pharma, L.P. and all Debtors except Purdue Pharma, Inc.
                                                                                                 Book Value
                  ASSETS
                            CURRENT ASSETS
                                           Cash & Cash Equivalents                                          $1,116
                                           Available For Sale Investments                                        1
                                           Accounts Receivable, Net                                             64
                                           Due From Associated Companies                                        13
                                           Other Receivables                                                     3
                                           Inventories, Net                                                     88
                                           Prepaid Expenses & Other Current Assets                              64
                                           Restricted Cash                                                      13
                            TOTAL CURRENT ASSETS                                                             1,362

                                                Property and Equipment, net                                                 142
                                                Investments at Cost                                                          28
                                                Restricted Cash - Long-Term                                                 256
                                                Intangible Assets, Net                                                      103
                                                Other Assets                                                                 17
                  TOTAL ASSETS                                                                                            $1,908

                  LIABILITIES AND EQUITY
                            CURRENT LIABILITIES
                                       Accounts Payable                                                                       $55
                                       Accrued Expenses                                                                      342
                                       Due to Associated Companies                                                             1
                            TOTAL CURRENT LIABILITIES                                                                        398

                                          Other Liabilities                                                                  108
                                          Due to Associated Companies                                                         11
                                          Liabilities Subject to Compromise 3                                              3,017
                                TOTAL LIABILITIES                                                                          3,534

                                EQUITY
                                          Retained Earnings & Partners' Capital                                           (1,580)
                                          Accumulated Other Comprehensive Loss                                               (46)
                                TOTAL EQUITY                                                                              (1,626)

                  TOTAL LIABILITIES AND EQUITY                                                                            $1,908

                  Footnotes
                  1) The numbers reflected in the Consolidated Statement of Operations are shown in MILLIONS.

                  2) The financial statements and supplemental information contained herein are limited in scope and cover a
                  limited time period. Moreover, such information is preliminary, unaudited, and subject to change.

                  3) On September 15, 2019, the Company announced that it had reached an agreement in principle on a
                  framework for settling the U.S. opioid litigation facing the Company with twenty-four (24) state attorneys
                  general, analogous officials from five (5) U.S. territories, the Plaintiff’s Executive Committee in the MDL,
                  and co-lead counsel in the MDL. In connection with this agreement in principle, the shareholders of the
                  Company are expected to contribute their ownership in the Company to a trust or other entity established for
                  the benefit of claimants and the American people and a minimum of $3.0 billion, with the potential for
                  substantial further monetary contributions from the sales of their ex-U.S. pharmaceutical businesses. The
                  Company has concluded that for accounting purposes a loss has been incurred and has recorded a provision
                  in the amount of $3.0 billion, in accordance with ASC 450, Accounting for Contingencies. This accounting
                  provision of $3.0 billion was recorded retroactively to December 31, 2018. The Company expects this amount
                  to be paid by the shareholders of the Company. The Company will reclassify the liability associated with the
                  cash settlement that is expected to be paid by the Company’s shareholders to equity as a capital contribution if
                  the settlement agreement is finalized and executed.




MOR-3 PPLP                                                        Page 7 of 13
     19-23649-rdd         Doc 801        Filed 02/03/20 Entered 02/03/20 19:50:42                    Main Document
                                                       Pg 8 of 13


In re: PURDUE PHARMA L.P., et al.,                                                            Case No.: 19-23649 (RDD)
       Debtors                                                                                      December 31, 2019


                              PURDUE PHARMA, INC. BALANCE SHEET ($000) 1,2

                                                                                        Book Value
     Assets
     Currents assets:
      Cash and cash equivalents                                                                               $744
      Prepaid expenses                                                                                          90
     Due from Associated Companies                                                                             774
     Total current assets                                                                                    1,608

      Investments                                                                                           8,818
      Deferred income taxes                                                                                   147
     Total assets                                                                                          $10,573

     Liabilities and equity
     Current liabilities:
      Accounts payable                                                                                        $845
     Due to Associated Companies                                                                               401
     Accrued Expenses                                                                                           23
     Total liabilites                                                                                        1,269

      Common stock                                                                                               1
      Additional paid-in capital                                                                               499
      Retained earnings                                                                                      8,869
      Accumulated other comprehensive loss                                                                     (65)
     Total equity                                                                                            9,304

     Total liabilites and equity                                                                           $10,573

     Footnotes
     1) The numbers reflected in the Statement of Operations are shown in THOUSANDS.

     2) The financial statements and supplemental information contained herein are limited in scope and cover a
     limited time period. Moreover, such information is preliminary, unaudited, and subject to change.




   MOR-3 PPI                                             Page 8 of 13
19-23649-rdd   Doc 801   Filed 02/03/20 Entered 02/03/20 19:50:42   Main Document
                                       Pg 9 of 13
   19-23649-rdd           Doc 801         Filed 02/03/20 Entered 02/03/20 19:50:42                   Main Document
                                                       Pg 10 of 13

In re: PURDUE PHARMA L.P., et al.,                                                                  Case No.: 19-23649 (RDD)
       Debtors                                                         Reporting Period December 1, 2019 to December 31, 2019


                                          SCHEDULE OF PAYMENTS TO INSIDERS ($)

                                                                AMOUNT PAID DURING THE
                                   NAME                           REPORTING PERIOD                 CUMULATIVE 1
     Compensation
        Chomiak, Caroline                                                            26,324                    104,905
        Kesselman, Marc L 2                                                         158,750                    555,625
        Landau, Craig J                                                             216,418                    775,711
        Lowne, Jonathan R                                                            74,066                    273,347
        Lundie, David R                                                              64,920                    227,220
        Mancinelli II, Vincent F                                                     39,947                    139,632
        Mazzi, Christian                                                             46,153                    189,030
        Medeiros, Paul                                                               49,646                    173,761
        Shamblen, Randy                                                              39,073                    136,643
        Strassburger, Philip C                                                       69,355                    242,741
     Total Compensation                                                             784,652                  2,818,615

     Director Fees
         Boer, F Peter                                                                  -                      175,000
         Buckfire, Kenneth A                                                            -                      175,000
         Cola, Michael                                                                  -                      175,000
         Collins, Michael J                                                             -                       25,000
         Dubel, John                                                                    -                      175,000
         Miller, Robert S                                                           208,333                    416,667
         Muhlhauser, Eckhard                                                            -                       25,000
         Pickett, Cecil                                                                 -                      175,000
     Total Director Fees                                                            208,333                  1,341,667

     T&E Reimbursements
        Boer, F Peter                                                                 4,281                      8,163
        Buckfire, Kenneth A                                                           1,028                      1,179
        Chomiak, Caroline                                                             2,709                     20,834
        Debone, Louis                                                                   -                        1,245
        Dubel, John                                                                   1,757                      3,747
        Kesselman, Marc L                                                             4,936                     31,783
        Landau, Craig J                                                               9,660                     30,539
        Lowne, Jonathan R                                                                 46                       602
        Lundie, David R                                                               4,709                     18,435
        Mancinelli II, Vincent F                                                      2,864                     23,215
        Mazzi, Christian                                                                948                      3,645
        Medeiros, Paul                                                                6,313                     19,352
        Miller, Robert S                                                              1,264                      3,580
        Pickett, Cecil                                                                1,298                      1,298
        Shamblen, Randy                                                                 367                      8,790
        Strassburger, Philip C                                                          681                      7,629
     Total T&E Reimbursements                                                        42,861                    184,037

     Housing Payments
        Kesselman, Marc L 3                                                           9,233                     18,465
     Total Housing Payments                                                           9,233                     18,465

     Indemnification Payments 4
         Butcher, James A                                                               -                          527
         Friedman, Michael                                                              -                       25,424
         Landau, Craig J                                                                -                        1,486
         Timney, Mark                                                                   989                        989
     Total Indemnification Payments                                                     989                     28,427

     Payments to Independent Associated Companies


MOR-5 Insiders                                         Page 10 of 13
   19-23649-rdd            Doc 801         Filed 02/03/20 Entered 02/03/20 19:50:42                             Main Document
                                                        Pg 11 of 13

        Mundibiopharma Ltd                                                                    55,332                        55,332
        Mundipharma IT Services LTD                                                            2,007                         2,007
        Mundipharma Laboratories GmbH                                                            -                         133,099
        One Stamford Realty L.P.                                                           1,727,680                     2,480,270
        Purdue Pharma Canada 5                                                               817,963                     1,121,431
        TXP Services Inc. 6                                                                  630,368                     1,757,064
     Total Payments to Independent Associated Companies                                    3,233,349                     5,549,202

     Total Payments to Insiders                                                            4,279,417                     9,940,413

     Footnotes
     1) Represents payments made since the Commencement Date
     2) Automobile allowance for Marc L. Kesselman is partially received in cash and partially through personal usage of a company-
     owned vehicle.
     3) Cumulative housing payments on behalf of Marc Kesselman have been revised to correct for an expense tracking error made by
     a third party vendor. Cumulative effect of the correction since the Commencement Date is $4,363. Additionally, December totals
     represent two rent payments made (no payment was made in November).
     4) In November, the Debtors paid $2,513.11 to a non-attorney, legal services vendor. The Debtors later determined that these
     services were related to indemnified legal matters for Stuart Baker, a former officer of Purdue. Payment for indemnified legal
     services associated with Mr. Baker has not been authorized by the Special Committee of the Purdue Pharma Inc. Board of
     Directors. As such, the Debtors are seeking reimbursement of this payment and have not included it in the amounts above.
     5) Payments to Purdue Canada include $15,734.91 for Craig Landau's tax preparation services.
     6) Payments to TXP include a monthly charge of approximately $58,333 for Anthony Roncalli's service as a Director for Purdue
     Pharma Inc.




MOR-5 Insiders                                                 Page 11 of 13
   19-23649-rdd              Doc 801        Filed 02/03/20 Entered 02/03/20 19:50:42                          Main Document
                                                         Pg 12 of 13


    In re: PURDUE PHARMA L.P., et al.,                                                                       Case No.: 19-23649 (RDD)
           Debtors                                                              Reporting Period December 1, 2019 to December 31, 2019


                                  SCHEDULE OF RETAINED RESTRUCTURING PROFESSIONAL FEES ($)


                                                                              AMOUNT PAID DURING THE
                                          NAME                                  REPORTING PERIOD            CUMULATIVE 1

         Estate Professionals
            Davis Polk & Wardwell LLP                                                      12,096,909                12,096,909
            AlixPartners, LLP                                                                696,859                    696,859
            PJT Partners LP                                                                       -                         -
            Prime Clerk LLC                                                                  907,432                  1,921,577
         Total Estate Professionals                                                        13,701,199                14,715,344


         Creditor Committee Professionals
            Akin Gump Strauss Hauer & Feld LLP                                                    -                         -
            Bayard, P.A.                                                                          -                         -
            Jefferies LLC                                                                         -                         -
            Province, Inc.                                                                        -                         -
            Kurtzman Carson Consultants LLC                                                       -                         -
         Total Creditor Committee Professionals                                                   -                         -


         Ad Hoc Committee Professionals
            Kramer Levin Naftalis & Frankel LLP                                              909,740                    909,740
            Brown Rudnick LLP                                                                     -                         -
            Gilbert LLP                                                                      355,480                    355,480
            Otterbourg PC                                                                    275,740                    275,740
            FTI Consulting, Inc                                                              623,714                    623,714
            Compass Lexecon                                                                       -                         -
            Coulter & Justice                                                                     -                         -
         Total Ad Hoc Committee Professionals                                               2,164,673                 2,164,673


         Special Counsel to the Debtors
            Dechert LLP                                                                           -                         -
            King & Spalding LLP                                                             2,142,346                 2,142,346
            Skadden, Arps, Slate, Meagher & Flom LLP                                        1,427,890                 1,427,890
            Wilmer Cutler Pickering Hale and Door LLP                                             -                         -
         Total Special Counsel Professionals                                                3,570,236                 3,570,236


         Ernst & Young (Canada), Court Appointed Information Officer                              -                         -


         Total Retained Restructuring Professional Fees                                    19,436,109                20,450,253


         Footnotes
         1) Represents payments made since the Commencement Date




MOR-5 Professionals                                           Page 12 of 13
        19-23649-rdd                Doc 801            Filed 02/03/20 Entered 02/03/20 19:50:42                                  Main Document
                                                                    Pg 13 of 13


In re: PURDUE PHARMA L.P., et al.,                                                                                                     Case No.: 19-23649 (RDD)
       Debtors                                                                                            Reporting Period December 1, 2019 to December 31, 2019


                                                                      DEBTOR QUESTIONNAIRE

     Must be completed each month. If the answer to any of the
     questions is “Yes”, provide a detailed explanation of each item.            Yes          No                            Comments
     Attach additional sheets if necessary.
     Have any assets been sold or transferred outside the normal course of
                                                                                              X
     business this reporting period?
     Have any funds been disbursed from any account other than a debtor in
                                                                                              X
     possession account this reporting period?
     Is the Debtor delinquent in the timely filing of any post-petition tax
                                                                                              X
     returns?
     Are workers compensation, general liability or other necessary
     insurance coverages expired or cancelled, or has the debtor received                     X
     notice of expiration or cancellation of such policies?
     Is the Debtor delinquent in paying any insurance premium payment?                        X
     Have any payments been made on pre-petition liabilities this reporting                        Payments made pursuant to certain First Day Orders were
                                                                                 X
     period?                                                                                       made during the period.
     Are any post petition receivables (accounts, notes or loans) due from                         Purdue Pharma, LP receives royalties from affiliated entities
                                                                                 X
     related parties?                                                                              for foreign sales of certain products.
     Are any post petition payroll taxes past due?                                            X
     Are any post petition State or Federal income taxes past due?                            X
     Are any post petition real estate taxes past due?                                        X
     Are any other post petition taxes past due?                                              X
                                                                                                   Payments have been made pursuant to the First Day Order
     Have any pre-petition taxes been paid during this reporting period?         X                 authorizing the Debtors to pay certain prepetition taxes
     Are any amounts owed to post petition creditors delinquent?                              X
     Are any wage payments past due?                                                          X
     Have any post petition loans been received by the Debtor from any
                                                                                              X
     party?
     Is the Debtor delinquent in paying any U.S. Trustee fees?                                X
     Is the Debtor delinquent with any court ordered payments to attorneys
                                                                                              X
     or other professionals?
     Have the owners or shareholders received any compensation outside of
                                                                                              X
     the normal course of business?




    MOR-6                                                                     Page 13 of 13
